DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on January25, 2022, is acknowledged.
Cancellation of claims 1-2, 11 and 17 has been entered.
Claims 3-10, 12-16 and 18 are pending in the instant application.
	
Allowable Subject Matter
Claims 3-10, 12-16 and 18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 3, and specifically comprising the limitation of the micro-hole array comprises a plurality of micro-holes, and an inner wall of at least a part of the plurality of micro-holes comprising a first reflective layer, wherein the backlight module further comprises a light absorbing layer provided between the inner wall and the first reflective layer.
Regarding claim(s) 4-9 and 12-15, claims(s) 4-9 and 12-15 is/are allowable for the reasons given in claim(s) 3 because of its/their dependency status from claim(s) 3.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the substrate comprises a transparent substrate and a reflective layer having a light transmission area; and wherein the reflective layer is provided on a surface on one side of the transparent substrate adjacent to the optical film layer, the at least one photosensitive element is located on one side of the transparent substrate away from the optical film layer, and an orthographic projection of the light transmission area on the transparent substrate at least partially overlaps with that of the at least one photosensitive element on the transparent substrate.
Regarding claim(s) 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 16, and specifically comprising the limitation of  a first backlight source and at least one light emitting element on the substrate; the step of providing the at least one photosensitive element, the first backlight source, and the at least one light emitting element comprises: micro-transfer printing at least one of the at least one photosensitive element, the first backlight source, and the at least one light emitting element onto the substrate.
Regarding claim(s) 18, claims(s) 18 is/are allowable for the reasons given in claim(s) 16 because of its/their dependency status from claim(s) 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879